Citation Nr: 1720905	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  13-16 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for lumbosacral spine strain with degenerative changes and L5-S1 disc protrusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Natasha Ravisetti, Associate Counsel

INTRODUCTION

The Veteran had active service from January 2007 to January 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The claim was remanded for additional development in April 2015 which has been completed.

The issues of entitlement to an increased rating for lumbosacral spine strain and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appeal period, the Veteran's symptoms of PTSD more nearly approximated occupational and social impairment with reduced reliability and productivity due to symptoms that include irritability, social withdrawal, anxiety, sleep impairment, mood disturbance and some difficulty with concentration.


CONCLUSION OF LAW

Since the effective date of service connection, the criteria for an initial rating of 50 percent, but no higher, for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  The appeal for a higher rating in this case arises from a disagreement with the initially assigned disability ratings after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and VA treatment records have been obtained.  In accordance with the April 2015 remand, more recent VA medical records were obtained, and a VA examination was provided.  Thus, there has been substantial compliance with the Board's remand directives.  The VA medical examination provided in January 2011 and in May 2015, as well as the August 2015 addendum opinion, are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  VA's duty to assist has been met.  

Analysis

The Veteran seeks a higher initial evaluation for PTSD.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016). 

When an appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In the present case, the relevant period of appeal is January 31, 2011 to present.

The Veteran's PTSD is currently rated at 50 percent under 38 C.F.R. § 4.130, DC 9411.  

Under this criteria, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  However, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the "American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders" (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  GAF scores and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However the score is not dispositive of the evaluation issue; rather, it must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has been officially released and 38 C.F.R. § 4.130 was revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  However, since some of the relevant evidence was obtained during the time period that the DSM-IV was in effect, and the DSM-5 is not applicable to claims certified to the Board before August 14, 2014, the Board will still consider this information as relevant to the matter on appeal. 

A January 2011 VA examination reflects that the Veteran reported, and it was noted, that he had impaired short term memory, impaired concentration, significantly impaired insight and judgment, difficulty sleeping, was very irritable, and forgets to complete tasks.  The Veteran denied suicidal thoughts and auditory or visual hallucinations; he reported that his mood was fine.  The examiner noted that he was neatly groomed, with generally normal speech.  Affect was flat and thoughts were logical and linear.  A GAF of 60 was assigned. 

In his June 2011 notice of disagreement (NOD), the Veteran stated that he experienced violent physical outbreaks.  In his May 2013 VA Form 9, the Veteran reported experiencing anxiety, avoidance, obscured speech, trouble acquiring necessities for daily living, difficulty maintaining social and occupational relationships, and physical violence.  Specifically, the Veteran stated that "if it were not for my wife I would have extreme trouble acquiring necessities for daily living therefore affecting my ability to function independently."  He also reported that he has become physically violent with his neighbor who caused him to be evicted from his last recent property, and that he has thrown things at his wife.

VA mental health treatment records from 2011 to 2013 reflect no problems with memory, concentration, judgment, or insight.  The records note irritability and outbursts of anger.  The records also indicate that the Veteran maintains 'A's as a full-time student and was, at times, also working part time as a janitor.  They also reflect that during the course of the Veteran's claim, he became married.  The notes reflect that the Veteran reported irritability and was prone to angry outbursts, but had no history of violence.  GAF scores ranged from 55 to 65.  

Of noted, a June 2012 treatment record indicates that the Veteran suffers from anxiety, insomnia, flashbacks, hypervigilance, irritability, feeling numb.  He also reported sleep impairment due to nightmares.  The GAF was indicated to be 55 and the Veteran denied suicidal ideation.  Another June 2012 treatment record reflects that the Veteran reported, that in addition to full-time school and studying, he spends time with his wife, enjoys fishing, golf, and swimming at his parents' pool, was working part time and had a "really good relationship with his wife."  The Veteran reported that the worst problem in his life was being "tired".

VA treatment records from 2013 to May 2015 show the Veteran consistently denied suicidal and homicidal ideations.  Abuse assessments were consistently negative for any evidence of physical abuse or assault.  Depression screens in April 2014 and January 2015 were negative for depression.  In an April 2014 treatment record, the Veteran reported anxiety and insomnia.  In a May 2014 mental health treatment note, the Veteran denied PTSD symptoms.  He indicated that he was not irritable; depressive/anxiety symptoms were absent.  His energy level and sleep varied.  On mental status examination, no behavior or psychomotor activity abnormalities were noted.  Speech was normal, mood was euthymic, and affect was mildly constricted.  Thought process was linear and content was appropriate.  The Veteran denied hallucinations, suicidal and homicidal ideations.  He was fully oriented to time, person, and place.  Memory was intact.  Concentration, impulse control, judgment, and insight were all noted to be good.  Abstract thinking was intact.

The Board remanded the appeal in April 2015 for a VA examination.  The Board noted that the level of symptomatology reported in the treatment records differed substantially from the 2011 VA examination, as well as the Veteran's reported symptoms for compensation purposes i.e., NOD and VA Form 9.  It was unclear as to whether the Veteran was under-reporting his symptoms to his treatment providers, exaggerating his symptoms when attempting to obtain VA compensation, has fluctuating symptoms based on medication, or if his symptoms had worsened over the course of the claim.

Pursuant to the Board's remand, the Veteran was afforded a VA examination in July 2015.  The July 2015 examination report indicates that the Veteran described an impaired relationship with his wife, but a good relationship with his son.  He was also close with his parents, although his father was recently deceased.  He visited his mother frequently.  As for social activities, the Veteran participated in woodworking, watching television, spending time on the internet and with his 2 dogs, eating out once a week, visiting his mother, and spending time with his son.  Regarding occupational functioning, the Veteran reported that he was in graduate school until December 2014, but was dismissed because of poor lab performance.  He reported having problems in the lab because it was a small enclosed space and he had to work in close proximity with another person.  He denied being employed since that time and had not looked for work since.  On mental status examination, the examiner observed that the Veteran's mood as dysphoric, his affect was mood-congruent, thought process was coherent, speech was regular, and there was mild psychomotor agitation.  He denied any suicidal or homicidal ideation.  The examiner noted that the Veteran experiences symptoms of anxiety, sleep impairment, impaired abstract thinking, difficulty in establishing and maintaining work and social relationships, and difficulty adapting to stressful circumstances.  The examiner opined that the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior.  

In an August 2015 addendum opinion, the July 2015 examiner noted that the Veteran was credible in his report to the examiner.  The examiner also noted that the Veteran stated that he was dismissed from graduate school due to anxiety caused by the laboratory space; he has not been looking for employment since then due to anxiety symptoms.  The examiner also noted that the Veteran was having problems with his wife due to irritability.  He did not demonstrate memory problems, but he had some problems with concentration.  The examiner stated that based on the detailed information the Veteran reported about his functioning performance at the examination, the level of impairment assessed in the July 2015 examination was an accurate reflection of his presentation.

Based on the cumulative evidence, both lay and clinical, and in consideration of Mauerhan, the Board finds that the criteria for a higher initial rating for PTSD have not been met.  

The evidence demonstrates that the Veteran's PTSD manifests primarily with symptoms of sleep impairment, some social withdrawal, disturbed mood, irritability, and impaired concentration.  In addition to the Veteran's noted and reported symptoms, the Board has also considered the types of examples listed in the 70 percent rating criteria.  However, the most persuasive evidence does not demonstrate that the impact of the Veteran's symptoms, when considered with the record as a whole, has been so severe as to warrant a rating in excess of 50 percent.

The evidence does not reflect an inability to maintain effective relationships.  Although the Veteran experiences irritability, social withdrawal, and anxiety these -and his other noted symptoms - are not shown to have resulted in an inability to establish and maintain effective family or other social relationships.  The Veteran did report in his NOD that he had thrown things at his wife, however, he also noted that if it were not for his wife he would have problems acquiring necessities for daily living.  This suggests that despite a perhaps strained relationship with his spouse, he still maintained a healthy enough relationship such that he could depend on her for some support with activities of daily living.  In addition, the Board observes that during outpatient treatment in June 2012, the Veteran reported a "really good relationship" with his wife.  He also reported that he enjoyed recreational activities such as fishing, golf, and swimming at his parents' pool.  

Since that time, the record does reflect that the Veteran's marital relationship has become somewhat strained.  (See, the July 2015 examination report showing that although the Veteran has had an impaired relationship with his wife).  Nonetheless, the Veteran reportedly maintained a good relationship with his son, mother, and father before his passing; and he continues to maintain a close relationship with his mother whom he visits frequently.  Also, despite the 2015 examiner noting some social withdrawal, the Veteran reported that he enjoyed eating out once a week, visiting his mother, and spending time with his son.  While the Board is cognizant of the strained marital relationship, the level of social interaction that the Veteran has maintained with his family members, as well as his ability to enjoy recreational activities, does not suggest severely impaired social functioning or, an inability to establish and maintain effective relationships.  

It is also significant that the Veteran has consistently denied symptoms of suicidal or homicidal ideation and has not exhibited a neglect of personal hygiene.  The VA treatment records and examination reports reflect that he has been appropriately dressed and groomed, and that he has consistently denied suicidal or homicidal ideation.  The Veteran's speech has not been intermittently illogical, obscure, or irrelevant and while his mood may have been disturbed at times throughout the appeal period, it has not affected his ability to function independently.  There is no evidence of any spatial disorientation.  These types of symptoms would be indicative of PTSD of a greater level of severity than that contemplated in a 50 percent rating.  

The Board has considered the Veteran's report of physical violence due to impaired impulse control, such as throwing things at his wife and experiencing violent physical outbreaks including being physically violent with his neighbor.  These statements however, are not considered credible due to the inconsistency in the record.  As the Board previously noted, the treatment records differ substantially from the Veteran's reported symptoms for compensation purposes.  The VA outpatient treatment records do not reflect problems with physical violence.  Rather, VA mental health treatment records show no problems with judgment, insight, or impaired impulse control- including at the May 2014 mental status examination where the Veteran's impulse control, judgment, and insight were all assessed as "good."  The VA examiners at the 2011 and 2015 examinations also did not find the Veteran to have impaired impulse control-nor were episodes of physical violence reported to the examiners.  Although the 2011 examiner noted the Veteran had significantly impaired insight; a GAF of 60 was assigned for his overall level of functioning-which is indicative of no more than moderate impairment overall.  

The Board considers the VA examiner's August 2015 assessment regarding the Veteran's overall level of functioning to be highly persuasive.  The examiner's finding was based on a review of the entire record and with the specific focus of determining the Veteran's credibility with respect to his functioning throughout the appeal.  The examiner found that the Veteran was credible in his July 2015 report to the examiner (which notably did not include any episodes of physical violence), but he still opined that the Veteran's level of functioning was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior.  This level of overall severity is not consistent with the level of severity contemplated by a 70 percent rating, but a 30 percent rating.

The Board also notes that since the grant of service connection, the Veteran's GAF scores ranged from 55 to 65, which were primarily reflective of no more than mild to moderate symptoms.  According to DSM-IV, GAF scores ranging between 61 and 70 reflect mild symptoms.  GAF scores between 51 and 60 are indicative of moderate symptoms.  Thus, the GAF scores are not supportive of a higher rating.

The Board is mindful that in order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  Nonetheless, the Board has considered the examples in the rating criteria to determine if the Veteran exhibits such symptoms or symptoms which may be similar to those, in the ratings for a 70 percent rating.  As a whole, the persuasive evidence is against a finding that the Veteran's PTSD symptoms warrant a rating in excess of 50 percent for the entire appeal period.  At no point in time does the evidence show that the criteria for a higher rating than 50 percent are more nearly approximated.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3, 4.7.


ORDER

An initial rating higher than 50 percent for PTSD is denied. 

REMAND

In Correia v. McDonald, the United States Court of Appeals for Veterans Claims (Court) held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  The final sentence of section 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

During the pendency of the appeal, the Veteran underwent examinations in January 2011 and May 2015.  These examinations provided ranges of motion, but did not did not include an assessment of pain upon both active and passive range of motion, and in weight-bearing and nonweight bearing.  As such, a new VA examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his lumbosacral strain.  The claims file should be reviewed.

(a) The joints involved should be tested for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing.  These findings are required by VA regulations as interpreted by courts.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, or is not medically appropriate, in this case; he or she should clearly explain why that is so.

(b) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use over time or during flare-ups in the lumbosacral spine.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range-of-motion loss, if possible.  If the Veteran indicates that he is not currently experiencing a flare-up at the time of the examination, the examiner should still estimate any additional functional loss during flare-ups or on repeated use, if feasible.  If it is not feasible to determine the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups without resorting to speculation, the examiner must provide an explanation for why this is so.

(c) The examiner should also discuss the impact the disability has on the Veteran's ability to secure and maintain substantially gainful employment.  In doing so, the examiner should consider the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by non-service-connected disabilities.

2.  After undertaking any other development deemed appropriate and following completion of the action above, re-adjudicate the claim.  If the benefits sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and allow them an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


